This was a foreclosure suit in which complainant purchased at sheriff's sale and took a deed from the sheriff. He then conveyed the premises to Alice Kummert and Otto Kummert. Upon defendants' refusal to surrender possession, the Kummerts now petition for a writ of assistance. Defendant resists the application on the sole ground that petitioners are neither parties to the cause nor purchasers at the sheriff's sale.
When the sheriff conveys directly to the assignee of the highest bidder, such assignee is entitled to the writ. Ekings
v. Murray, 29 N.J. Eq. 388. By the weight of authority a writ of assistance will issue in favor of a purchaser from the sheriff's grantee. 5 C.J. 1318; 2 Enc. of P.  P. 978.
Let the writ issue. *Page 70